Case: 10-50694 Document: 00511361960 Page: 1 Date Filed: 01/26/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          January 26, 2011

                                     No. 10-50694                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



MICHAEL L. MACGOWAN,

                                                   Plaintiff - Appellant
v.

COLORADO GOVERNOR BILL RITTER, as supreme executive of the state
of Colorado; BEVERLY DEBUS, also known as Beverly Wallis, also known as
Beverly Schmelling, also known as Beverly Macgowan, also known as Beverly
Di Simone, Individually; PRINCIPAL JOHN SHUMACHER, Individually and
in his capacity as representative of the Marble Falls Independent School
District,

                                                   Defendants - Appellees




                    Appeal from the United States District Court
                      for the Western District of Texas, Austin
                               USDC No. 1:10-CV-232


Before JOLLY, GARZA, and STEWART, Circuit Judges.
PER CURIAM:*
       The judgment of the district court dismissing the appellant’s claims
against the appellees is in all respects AFFIRMED, for the reasons stated in the
magistrate judge’s reports and recommendations, as adopted by the district

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-50694 Document: 00511361960 Page: 2 Date Filed: 01/26/2011



                                  No. 10-50694

court. See 5 TH C IR. R. 47.6. The appellant’s motion for injunctive relief pending
appeal is DENIED as moot.




                                        2